 \JS 44      (Rev.3/ee)
              Case 6:18-cv-01591-TAD-CBWCIVI
                                         Document 1-1 Filed
                                              COVER   SHEET 12/10/18                                                                                    Page 1 of 2 PageID #: 34
 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing
                                                                                                            and service ofpleadings or other papers as required
 bv law, except as provided by local rules orcourt. This form. upprôu"ã                                b"'fl";j;.ii;i;T;;i;*;;
                                                                                                        th3Ü;î;ã'Sã;;ìå'$;i¿,åi"o t,)tq,is required ror the
 use of the Clèrk of court for ihe purpose of initiating the civii do'.kãt iieå.-.'(See rNsrnùöiioñi"f
                                                                                                        öñ ÍFiËî{EîËäit'E"ðnËîu^'n"nrra:|                    "'"                                       '-'-"*         '"'
I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
            Steven Wilkerson                                                                                                 Suspended Lafayette Marshal Brian pope, in his individual and
                                                                                                                             official capacitiesas the former and suspended Marshal of the
                                                                                                                             City of Lafayette, LA, et al
      (b)    County of Residence of First   New Mexico                                                                       County of Residence of First                 Listed Lafavette. LA
                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                              NOTE: IN LAND CONDEMNATION                  CASES, USE THE LOCATION oF THE
                                                                                                                                          LAND INVOLVED.

      (c)   Attomey's (Firm Name, Address, and Telephone Number)                                                             Attomeys (lf Known)
            Joseph R. Joy,   III
            900 South College, Suite 204 lafayerte, LA 70502

il.    BASIS OF JURISDICTION                               (phce an..X', in one Box only)              III.   CITIZENSHIP OF PRINCIP AL                             PARTIES(Place        an   "X"   in One Box for plaintiff
                                                                                                              (For Divenity Cases        Only)                                         and One Box for Defendant)
                                                                                                                                                        DEF
tr I                                  fi I
                                                                                                                                                                                                                        DEF
         U.S. Govemment                           reaeaQuestion                                               CitizenofThisState ! I                    trl lncorporatedorprincipalplace tr 4                           ¡4
            Plaintiff                                 (U.S. Govemment Not a Party)                                                                                  of Business In This State
¡ 2      U.S. Govemment                   tr 4    Diversity                                                   CitizenofAnotherState           E 2 a2              Incorporatedandprincipalplace            tr    5      ¡5
           Defendant                                  (lndicate Citizenship of parties                                                                              of Business ln Another State
                                                      in Item III)
                                                                                                              CitizenorSubjectofa             ¡ 3 tr3             ForeignNation                            ¡ 6 D6
            ATTJRE OF'                                  an   "X" in
                                                                     TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY
E     ll0lnsumnce                         PERSONAL INJURY                    PERSONAL IN.IURY                 D    610 Agriculture               O     422 Appeal2S USC 158        tr   400    Stâte Reapportionment
tr    120 Marine                     tr    310 Airplane                 D    362 Personal Injury-             tr   620 Other Food & Drug                                           !    410    Antitrust
tr    130 Miller Act                 E     315 Airplane Product                  Med. Malpractice             tr   625 Drug Related Seizure      D     423 Vr'ithdrawal            tr   430    Banks and Banking
tr    140 Negotiable Instrument                  Liability              tr   365 Pemonal Injury-                       ofProperty 2 I USC                 28 USC 157               I    450    Commerceilcc Rates/etc.
D     150 Recovery of Overpayment    tr    320 Assault, Libel    &                 Product Liability          D    630 Liquor taws                                                 Ú    460 Deportation
          & Enforcement of                                              D                                     D
     Judgment
                                                 Slander                     368 Asbestos Personal                 640 R.n. & Truck                   PROPERTY RIGHTS              E    470 Racketeer Influenced and
t     15l Medicare Act               E     330 Federal Employers'                  Injury Product             tr   650 Airline Regs.                                                           Compt Organizations
n     152 R".ouery ofDefaulted                   Liability                         Liability                  D    660 Occupational
                                                                                                                                                 tr    820 Copyrights
                                                                                                                                                                                   I    810 Selective Service
          Student   [¡ans            D     340 Marine                                                                                            û     830 Patent
                                     tr
                                                                         PERSONAL PROPERTY                              Safety/Health
                                                                                                                                                 o                                 tr   850 SecuritiesiCommodities/
         (Excl. Veterans)                  345 Marine Product           n  3T0OtherFraud                      tr   690 othe¡
                                                                                                                                                       840 Trademark
                                                                                                                                                                                            Exchange
û    153 Recovery of Overpalment               Liability                D  371 Truth in tænding                                                                                    tr   875 CustomerChallenge
          ofVetemn's Benefits        E     350 Motor Vehicle            [    380 Other Personal                          LABOR                        SOCIAL SECURITY                       12 usc 3410
D    160 Stockholders' Suits         D     355 Motor Vehicle                     Property Dâmage                                                                                   D
tr   190 OtherCont¡act                         Product Liability        tr                                    O    710 Fair Labor Standards      tr    861 HtA(1395ff)
                                                                                                                                                                                        891 AgriculturalActs
tr   195 ConhactProductLiability     D     360 Othe¡ Pe¡sonal Injury
                                                                             385 Property Damage
                                                                                                                       Act                       ü     862 Black Lung (923)
                                                                                                                                                                                   i    892 Economic StabilizationAct
                                                                                 Product Liability
                                                                                                              D    720 t-abor/Mgmt. Relations    I     ¡o: orwc¡uww (4os(g))
                                                                                                                                                                                   D
                                                                                                                                                                                   D
                                                                                                                                                                                        893 Enviromental Matters
                                                                                                                                                                                        894 Energy Allocation Act
      REALPROPERTY                         CIVIL RIGHTS                 PRISONER PETITIONS                                                       D     864 SSID TitIC XVI
                                                                                                                                                                                  tr
                                                                                                              t    730 tøbor/MgmlReporting       D     8ó5 RSI (405(g))                 895 Freedom of
D     2l0l¿ndCondemnation            E     441 Voting                   D    510 Motions 1o Vacate                     & Disclosure Act                                                     Information Act
Ú     220 Fo¡eclosure
                                     D                                                                        E                                                                   t 900 Appeal of                       Fee
                                           442 Employment                          Sentence                        740 Railway L^abor Act             FEDERAL TAX SUITS                 Determinaîión
                                                                                                                                                                                            Under Equal Access to
tr    230 Rent Lease & Ejectnent     D     443 Housing/                      Habeas Corpus:
tr    240 Torts to l.and                       Accommodations                530   General                    ¡    790 Other tabor Litigation
                                                                                                                                                 tr   870 Taxes (U.S. Plaintiff             Justice
L     245 Tort Product Liability           444 Welfare                       535   Death Penalty                                                          or Defendånt)           D     950 Constitutionality    of
!     290AllOtherRealProperty              440 Other Civil Rights            540   Mandamus & Other           D    791 Empl. Ret. Inc.                                                         State Statutes
                                                                             550   Civil Rights                        Security Act
                                                                                                                                                 t    871   IRS-Thhd  Party       tr    890 Other StâtutoryActions
                                                                        tr   555   Prison Condition                                                         26 USC 7609

                            (PLACE AN "X" rN ONE BOX ONLY)
v. ORIGIN                                                                                                                                Transfened from
                                                                                                                                                                                                      Appeal to
                                                                                                                                                                                                      District
  I original                a 2                               tr 3                                  D 4 Reinstated or E 5                another district                                                    from
F                                  Removed from
                                   State Court
                                                                      Remanded       from
                                                                                    Court
                                                                                                                                         (speciû)                 D6 Multidisrrict E'7
                                            (Cite the U.S.
VI.     CAUSE OF ACTION                                          Statute under which you are filing and write briefstatement ofcause.
                                             Do not cite jurisdictional statutes unless diversity.)
Claim for damages and civil rights violations resulting from unlawful anest by Defendant Marshal and numerous individual deputies
                                                                                                                                      and employees.



VII.     REQUESTED IN                       n     cupcr        m rHrs IS A cLASs            AcrIoN                DEMAND      $   IOOOOOO                     CHECK YES only if demanded in complaint:
        COMPLAINT:                                I.INDER F.R.C.P. 23
                                                                                                                                                              JURYDEMAND:                 tr   Yes              No
vrrr.     RELATED CASE(S)                        instructions)
          IF ANY                                                        JUDGE                                                                         DOCKETNUMBER

"*Ïz - lo                   -tl
              Case 6:18-cv-01591-TAD-CBW Document 1-1 Filed 12/10/18 Page 2 of 2 PageID #: 35
 RECEIPT #                          AMOUN                             APPLYING IFP                           JUDGE                         MAG. JUDGE

JS 44 Reverse   (Rev.   12196)


                 INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-44
                                                                        Authority For Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings
                                                                                                              and service ofpleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Jidicial Conference
                                                                                                             of the United Stàtes in September 1974, is
requiredfortheuseoftheClerkofCourtforthepurposeofinitiatingthecivildockétsheet.              Consequently,acivilcoversheetissubmittedtotheClerkof
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I'      (a) Plaintiffs-Defendants' Enter names (last, first, middle initial) of plaintiff and defendant.
                                                                                                         If the plaintiffor defendant is a governmenr agency,
use only the fulI name or standard abbreviations. If the plaintiff or defendani is an ofücial within a govemment agency,
                                                                                                                             identi$, first the agency and then
the ofñcial, giving both name and title.

      (b') County of Residence. For each civil case filed, except U. S. plaintiff cases, enter the name of
     -                                                                                                        the county where the first listed plaintiff resides
          of filing. In U. S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time
at the time
                                                                                                                                     of filing. (NOTE: In land
condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)

      (c) Attomeys. Enter the firm name' address, telephone number, and attorney of record. If
                                                                                                       there are several attomeys, list them on an attachment,
noting in this section "(see attachment)".

 II' Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. place ..X0,
                                                                                                                                                  an
in one of the boxes. If there is more than one basis ofjurisdiction, precéáence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.c. 1345 and 1348. Suits by agencies and officers ofthe
                                                                                                                       United States, are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an ..X,'
                                                                                                                     in this box.
Federalquestion. (3)Thisreferstosuitsunder28U.S.C. l33l,wherejurisdictionarisesundertheConstitutionoftheUnitedStates,anamendmenttothe
Constitution'anactofCongressoratreatyoftheUnitedstates. IncaieswheretheU.S.isaparty,theU.S.plaintiffordefendantcodetakesprecedence,
and box   I or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 2q U. S:C. 1332, where parties are citizens of different
                                                                                                                  states. when Box 4 is checked, the citizenship
ofthe different parties must be checked. (See Section III below; federal question actions take precedence over diversity
                                                                                                                               cases.)
Itr' Residence (citizenship) of Principal Parties. This section of the JS-44 is to be completed if diversity of citizenship was indicated above. Mark
this section for each principal party.

ry'       Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the
                                                                                                                          cause of action, in Section IV below,
is sufficient to enable the deputy clerk or the statistical clerks in the Administrative Offìce to determine
                                                                                                             the nature of suit. If the cause fits more than one
nature of suit, select the most definitive.

V.       Origin.    Place an       "X" in one of the   seven boxes.
original Proceedings.      (   1   ) cases which originate in the united States district courts.
RernovedfromStateCourt. (2)ProceedingsinitiatedinstatecourtsmayberemovedtothedistrictcourtsunderTitle2gU.S.C.,sectionl44l.
                                                                                                                                                                   Whenthe
petition for removal is granted, check this box.
Remanded from Appellate             Court. (3) Check this box for     cases remanded to the     district court for further action. Use the date of remand as the fìling date.
Reinstated or Reopened' (4) Check this box for cases reinstated or reopened in the district                 court. Use the reopening date as the fìling   date.
TransfprredfromAnotherDistrict. (5)ForcasestransferredunderTitle23U.S.C.section 1404(a)Donotusethisforwithindistricttransfersormultidistrict
lluganon ffanslers.

Multidistrict Litigation. (6) Check this box when           a   multidistrict case is transferred into the district under authority of Title 2g U.S.C. Section 1407. When
this box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge,s
                                                                                                              decision.
VI.      Cause of   Action. Report the civil         statute directly related to the cause of action and give a brief description of the cause.
VII.     Requested in Complaint. Class Action. Place an                 "X"   in this box if you are fìling a class action under Rule 23, F.R.Cv.p.
Dema¡d. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such
                                                                                                                     as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not                  a   jury is being demanded.
VIII'  Related Cases. This section ofthe JS-44 is used to reference related pending cases                     ifany. Ifthere   are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
